DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2018/0348574) in view of Chen (US Publication No. 2019/0064596).

    PNG
    media_image1.png
    409
    648
    media_image1.png
    Greyscale

	Regarding claim 1, Lin discloses a micro LED display device Fig 13-14 having no liquid crystal layer Fig 13-14 and comprising: a micro LED array Fig 13, 202 and Fig 14, 202’ comprising a plurality of micro LEDs ¶0053, a light enhancing layer Fig 14, 206 located above the micro LED array ¶0040 Fig 14, wherein the light enhancing layer Fig 14, 206 comprises a plurality of quantum dots¶0040; a color filter Fig 14, 110 ¶0039 located above the light enhancing layer Fig 14, 206, wherein properties of the light of each of the micro LEDs is converted by each of the quantum dots thereby projecting a plurality of sub-pixel units in the color filter ¶0039-0040; and a polarizer Fig 14, 114 located above the color filter Fig 14, 110.Lin discloses all the limitations except for the control function of the micro LEDs.
Whereas Chen discloses a micro LED array comprising  plurality of micro LEDs wherein each of the micro LEDs is individually to emit light ¶0065. Lin and Chen are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Lin  to and incorporate Chen’s micro LEDs to control the specific emission desired ¶0065.
Regarding claim 2, Lin discloses wherein the quantum dots convert a color of the light of each of the micro LEDs of the micro LED array ¶0040.
Regarding claim 3, Lin discloses  wherein the quantum dots reduce a full width at half maximum of the light of each of the micro LEDs of the micro LED array ¶0004-0007, 0042.
Regarding claim 4, Lin discloses wherein the quantum dots increase conversion efficiency of the light of each of the micro LEDs passed through the light enhancing layer¶0042-0045.
Regarding claim 6, Lin discloses further comprising: a first substrate Fig 14, 102 and a second substrate, wherein the first substrate Fig 14, 102 is located between the light enhancing layer Fig 14, 206 and the color filter Fig 14, 110, and the second substrate Fig 14, 118  is located between the color filter Fig 14, 110 and the polarizer Fig 14, 114.
Regarding claim 8, Lin discloses wherein each of the sub-pixel units is corresponded to a red color, a green color or a blue color ¶0039.
Regarding claim 9, Lin discloses wherein the light of each of the micro LEDs comprises a red color, a green color or a blue color ¶0004, 0040.
Regarding claim 10, Lin discloses wherein a color of the light of each of the micro LEDs is different or identical ¶0004, 0040.
Regarding claim 13, Lin discloses wherein each of the micro LEDs is aligned correspondingly to each of the sub-pixel units Fig 13.
Regarding claim 14, Lin discloses wherein the sub-pixel units in the color filter are aligned in a linear shape, a square shape, a triangle shape or a mosaic shape ¶0050.
Regarding claim 15, Lin discloses a micro LED display device Fig 13-14 having no liquid crystal layer Fig 13-14 comprising: a micro LED array Fig 13, 202 and Fig 14, 202’comprising a plurality of micro LEDs¶0053, and a color filter Fig 14, 110 ¶0039 located above the micro LED array Fig 13, 202 and Fig 14, 202’, wherein the color filter comprises a plurality of quantum dots ¶0039, and properties of the light of each of the micro LEDs is converted by each of the quantum dots thereby projecting a plurality of sub-pixel units in the color filter ¶0039-0041.Lin discloses all the limitations except for the control function of the micro LEDs.
Whereas Chen discloses a micro LED array comprising  plurality of micro LEDs wherein each of the micro LEDs is individually to emit light ¶0065. Lin and Chen are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Lin  to and incorporate Chen’s micro LEDs to control the specific emission desired ¶0065.
	Regarding claim 16, Lin discloses further comprising: a polarizer Fig 13-14, 114 located above the color filter¶0037.
Regarding claim 17, Lin discloses wherein the quantum dots convert a color of the light of each of the micro LEDs of the micro LED array¶0039-0041.
Regarding claim 18, Lin discloses  wherein the quantum dots reduce a full width at half maximum of the light of each of the micro LEDs of the micro LED array ¶0004-0007, 0042.
Regarding claim 19, Lin discloses wherein the quantum dots increase conversion efficiency of the light of each of the micro LEDs passed through the color filter ¶0042-0045.
Regarding claim 20, Lin discloses a micro LED display device Fig 13-14 having no liquid crystal layer Fig 13-14 comprising: a micro LED array Fig 13, 202 and Fig 14, 202’comprising a plurality of micro LEDs¶0053, and a color filter Fig 14, 110 ¶0039 located above the micro LED array Fig 13, 202 and Fig 14, 202’, wherein the color filter comprises a plurality of quantum dots ¶0039, and properties of the light of each of the micro LEDs is converted by each of the quantum dots thereby projecting a plurality of sub-pixel units in the color filter ¶0039-0041;  wherein the light color of each of the micro LEDs is blue, some of the light colors are converted to red by the quantum dots, other light colors are converted to green, and the other light colors are not converted or converted to blue ¶0004,0040. Lin discloses all the limitations except for the control function of the micro LEDs.
Whereas Chen discloses a micro LED array comprising  plurality of micro LEDs wherein each of the micro LEDs is individually to emit light ¶0065. Lin and Chen are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Lin  to and incorporate Chen’s micro LEDs to control the specific emission desired ¶0065.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2018/0348574) in view of Chen (US Publication No. 2019/0064596) and in further view of Bibl et al (US Publication No. 2014/0339495).
	Regarding claim 5, Lin discloses all the limitations except for the electrode layer. Whereas Bibl discloses a micro LED display device comprising: an electrode layer, wherein the electrode layer drives the micro LED array to emit lights ¶0041, 0054. Lin and Bibl are analogous art because they are directed to micro LED display and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Lin  to and incorporate Bibl to improve device connectivity.
	Regarding claim 7, Bibl discloses wherein the color filter comprises a light-absorptive material ¶0040-0041.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2018/0348574) in view of Chen (US Publication No. 2019/0064596) and in further view of Ghandhi et al (US Publication No. 2013/0321477).
Regarding claim 11, Lin discloses all the limitations but silent on the color output. Whereas Ghandhi discloses wherein a color of each of the sub-pixel units is corresponded to a color of the light of each of the micro LEDs ¶0009,0011claim 23. Lin and Ghandhi are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Lin  to and incorporate the teachings of Ghandhi as a matter of design choice and provide improved display ¶0004.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2018/0348574) in view of Chen (US Publication No. 2019/0064596) and in further view of Hamagishi (US Publication No. 2009/0009451).
Regarding claim 12, Lin discloses all the limitations but silent on the mask. Whereas Hamagishi discloses wherein each of the sub-pixel units in the color filter is departed by a mask Fig 3A-4 ¶0047. Lin and Hamagishi are analogous art because they are directed to display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Lin  to and incorporate the arrangement of Hamagishi to control light distribution ¶0047.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
In response to applicants argument filed 8/16/2022 page  8-12 that prior art of record Lin 574 does not disclose the added limitations “ a micro LED display device having no liquid crystal layer”, the examiner disagrees and finds the argument unpersuasive. Lin discloses an alternative embodiment that is shown in Fig 13-14 that includes a micro LED instead of LCD. Also, light modulating layer 108 can include an alternative material that does not include a liquid crystal layer as described in ¶0038.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811